BLATCHFORD, District Judge.
1. The defendants were advised of the decree as early •as May, ISOS, and yet took no steps to move to open it until April, 1869. They have, therefore, been guilty of such laches as not to be ■entitled to the favor they ask, as no excuse is shown for the delay.
2. By paying in full, in May, 1868. the exe- ■ cution issued for the taxed costs awarded to the plaintiff by the decree, without, before making such payment, taking measures to ■open the decree, the defendants have so affirmed the regularity and validity of the de- • cree, as to make it impossible now for them to move to set the decree aside, or to open it • to let in a defence.